ACCEPTED
                                                                                            03-15-00439-CR
                                                                                                    6553028
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       8/18/2015 7:33:16 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                              Gregory Sherwood
                                     Attorney
                                P.O. Box 200613                        RECEIVED IN
                            Austin, Texas 78720-0613              3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                 (512) 484-9029
                                                                  8/18/2015 7:33:16 PM
                                                                      Board Certified
                                                      Criminal      JEFFREY
                                                                Appellate LawD.  KYLE
                                                                               (2011)
                                                                          Clerk
                                                         Civil Appellate Law (2012)
                                                  Texas Board of Legal Specialization
August 19, 2015

Hon. Jeffrey D. Kyle
Clerk, Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547                                       by e-filing

Re:    No. D-1-DC-14-301500; The State of Texas v. John Gabriel Esquivel; in the
       299 th District Court of Travis County, Texas; Appeal No. 03-15-00439-CR;
       in the Third Court of Appeals at Austin, Texas

Dear Mr. Kyle:

       I received the court’s August 18, 2015 letter stating that a supplemental
clerk’s record was filed and the docketing statement was past due, with the letter
being addressed only to myself and the District Attorney. However, I am not Mr.
Esquivel’s appointed attorney on appeal anymore, as either he or his family hired
Amber Vasquez Bode to be his attorney, which I learned on July 24, 2015 when I
received an email from her office stating that, and asking me to sign the attached
Motion to Substitute Counsel. I informed Ms. Bode’s office that this motion,
which is addressed to the trial court, should probably be filed with the Third Court
as well. I do not know if that happened, because I do not know if this motion was
signed by the trial court, or included in the record.

        Once Ms. Bode informed me that she had been hired, I stopped all work on
this case, which is why I have not filed a docketing statement, nor do I plan on
filing one since Ms. Bode is his attorney now. I have also submitted my voucher
to Travis County and I have been paid a small amount by the county for the work I
did before Ms. Bode was hired, which does not include the time I am taking to
draft and e-file this letter and mail it to Mr. Esquivel.



        The First Attorney to be Certified in Both Criminal Appellate Law
        and Civil Appellate Law by the Texas Board of Legal Specialization
Hon. Jeffrey D. Kyle
Clerk, Third Court of Appeals
August 19, 2015
Page 2


        I am concerned that the court’s August 18, 2015 letter was not addressed to
Amber Vasquez Bode, the retained attorney for appellant in this case, since she is
his attorney now, not me. If the court believes that I am still the attorney of record
in this case, then perhaps this case be remanded to the trial court so that a hearing
can be held to determine whether Ms. Bode is actually the retained attorney for
Mr. Esquivel in this appeal, and so that appropriate orders can be entered
substituting counsel, if this has not already been done.

                                                         Very truly yours,

                                                         /s/ Gregory Sherwood

                                                         Gregory Sherwood
encl.

cc:     District Attorney’s office (by email AppellateTCDA@travis.co.tx.us)
        client (by first class email)
        Amber Vasquez Bode (by email amberv@lawyer.com)
                                                 CAUSE NO. D-1-DC-14-301500
                                                     )
       STATE OF TEXAS                                )       299 111
                                                     )
                                                     ) DISTRICT COU RT
                                                     )
       VS.
                                                     )
                                                     )
                                                     ) TRA VTS COUNTY, TEXAS
        JOHN ESQU IVEL                               )
        Defendant                                    )


                                      AGREED MOTION TO SUBSTITUTE COUNSEL

TO THE HONORABLE JUDG E OF SAlD COU RT:

         NOW CO MES JOHN ESQUlVEL, Defendant in the above sty led causes, and would show the Co urt as follo\NS:

         The Defendant wishes to substitute counsel. Gregory Sherwood currently represents Defendant as Attorney of

Reco rd . Defendant wishes to substitute the following co unsel, Amber Vazquez Bode. Undersigned counsel has

contacted Gregory Sherwood and he has no obj ection to this moti on, as ev idenced by hi s signature below.

          WHEREFORE, PRE MI SES CONSIDERED, Defendant prays that the Court allow the Subst ituti on of Counse l.

and Amber Vazquez Bode be the attorney of record , as set forth herein.

Dated : Jul y 24, 2015

Res pectfull y submitted,



                                                                       Austin, Texas 78720-0613
Amber Vazquez Bode                                                     emaiI: gsherwood@mai l.com
Vazquez Law Firm
1004 West Ave.
Austin , Texas 7870 I
512-220-8507 office
512-480-0760 facsimile
Texas Bar Number 24039225




                                                    CERTIFICATE OF SERVICE
      f hereby certify that a true copy of the above Motion to Substitute Co unse l has, on thi s 24 111 day of Jul y 20 15, been sent
to:


Gregory Sherwood
GS herwood @mail.co m